Citation Nr: 1823223	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  07-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, J.D., D.S.J.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION


The Veteran, who died in November 1991, had recognized Philippine Guerrilla and Combination Service from October 1944 to April 1946.  The appellant was his surviving spouse.  She died in January 2018.  

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In October 2010, the Board issued a decision denying the appellant's claim. The appellant appealed that decision the United States Court of Appeals for Veterans Claims (Court). In June 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran's representative and VA General Counsel. The Board issued another denial in 2013, and the Court granted another JMR. In September 2014 and January 2016, the Board remanded this claim for additional evidentiary development. In March 2017, following the requested development, the Board, again, denied the appellant's claim; and in November 2017, the Court granted another JMR.  In February 2018, the Board was notified that the appellant had died the previous month.  

In March 2008, the appellant had a video conference hearing before the undersigned Veterans Law Judge.  



FINDING OF FACT

On February 26, 2018, the Board was notified that the appellant died in January 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


